Citation Nr: 0019775	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to improved death pension benefits beginning in 
March 1995.



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from August 1943 to November 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1996 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
appellant, the veteran's surviving spouse, was not eligible 
for improved death pension benefits in 1995 and 1996.  The 
appellant perfected an appeal of that determination.



FINDING OF FACT

The appellant's gross income for the annualization period 
from March 20, 1995, to March 31, 1996, was $9615.00 and she 
had deductible medical expenses in the amount of $4456.08, 
resulting in countable income for VA purposes of $5158.92.



CONCLUSION OF LAW

The appellant is entitled to improved death pension benefits 
for the initial annualization period from March 20, 1995, to 
March 31, 1996.  38 U.S.C.A. §§ 1503, 1541 (West 1991); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.660 (1999); 
Veterans' Benefits Administration Manual M21-1, Part I, 
Appendix B, and Part IV, Chapter 16 (Dec. 15, 1995).



REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are payable to the surviving spouse, 
who meets the eligibility requirements, of a veteran of a 
period of war at the annual rate of $5386.00 effective 
December 1994.  The maximum annual pension rate is reduced by 
the amount of the surviving spouse's countable income.  
38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 3.23.  In determining 
countable income, all payments of any kind and from any 
source shall be included during the 12-month annualization 
period in which received, unless specifically excluded by 
law.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271.

The amount of any un-reimbursed medical expenses paid within 
the 12-month annualization period are excluded in determining 
the claimant's countable income, to the extent those expenses 
exceed five percent of the applicable maximum annual pension 
rate.  38 C.F.R. § 3.272.

For the purpose of determining initial entitlement, or for 
resuming payments on an award which was previously 
discontinued, the monthly rate of pension payable to a 
beneficiary shall be computed by reducing the beneficiary's 
applicable maximum pension rate by the beneficiary's 
countable income on the effective date of entitlement, and 
dividing the remainder by 12.  38 C.F.R. § 3.273.  

Where pension benefits were not paid for a particular 12-
month annualization period because of anticipated income, 
pension benefits may be awarded in accordance with the facts 
found but not earlier than the beginning of the appropriate 
12-month annualization period if satisfactory evidence is 
received within the same or the next calendar year.  
38 C.F.R. § 3.660(b).  

The veteran died in April 1988, and the appellant initially 
claimed entitlement to improved pension benefits in July 
1989.  Her claim was denied on the basis that she was not the 
veteran's surviving spouse for VA purposes, which 
determination was later reversed following remand from the 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court) in light of the Court's decision in 
Gregory v. Brown, 5 Vet. App. 108 (1993).  In June 1994 the 
RO asked the appellant to submit evidence of her income and 
any applicable deductions for July 1989 through July 1994, 
and in July 1994 the appellant provided that information.

Based on the information provided in July 1994, the RO 
determined in October 1994 that the appellant was entitled to 
death pension benefits from August 1, 1989, to November 1, 
1990, but that her entitlement ended in November 1990 due to 
excess income.  The appellant was notified of that 
determination in October 1994.

In March 1995 the appellant requested that her claim for 
pension benefits be reopened, and she submitted evidence of 
her income and medical expenses for March 1994 through March 
1995.  In a July 1995 notice the RO informed her that her 
request to reopen the pension claim was denied, in that her 
annual income of $9552.00 exceeded the maximum annual pension 
rate of $5386.00.

The RO also informed the appellant that any un-reimbursed 
medical expenses incurred from April 1, 1995, to March 31, 
1996, could be used to offset her income, and provided her 
the necessary form to report any un-reimbursed medical 
expenses after March 1996.

In April 1996 the appellant reported having had $4504.38 in 
un-reimbursed medical expenses from April 1, 1995, through 
March 31, 1996.  That amount included $542.00 for Medicare 
premiums and $3962.38 in other medical expenses.  In an April 
1996 statement she also claimed a medical expense of $221.00 
for the applicable period for gas mileage to and from medical 
appointments.  She also reported having had income in the 
amount of $796.00 per month in Social Security benefits from 
April 1, 1995, which was increased to $817.00 per month on 
January 1, 1996.

In August 1996 the RO determined that the appellant was not 
entitled to pension benefits for 1995 by finding that her 
income for that year was $10,369.00, which exceeded the 
maximum annual pension rate of $5386.00.  The RO also 
determined that she was not entitled to pension benefits for 
1996 by finding that her income for 1996 was $9805.00, which 
exceeded the maximum annual pension rate for 1996 of 
$5527.00.  In making that determination the RO deducted 
medical expenses in the amount of $3907.00 for 1995, and 
$858.00 in 1996.  

In conjunction with her appeal of that decision, the 
appellant submitted evidence showing that her total Social 
Security benefit was $796.00 effective January 1, 1995, and 
$817.00 effective January 1, 1996.  She asserted that the RO 
had incorrectly determined the amount of her income for 1995-
1996, and that the RO had not properly deducted the amount of 
the un-reimbursed medical expenses that she incurred during 
that time.

Analysis

Based on a review of the documents and evidence of record, in 
light of the relevant law, the Board concludes that the RO 
improperly computed the appellant's income and deductible un-
reimbursed medical expenses for the 12-month annualization 
period beginning in March 1995.  In July 1995 the RO 
determined that the appellant was not entitled to improved 
pension benefits for 1995-1996 due to anticipated excess 
income.  In accordance with 38 C.F.R. § 3.660(b), in April 
1996 the appellant submitted evidence showing that her 
countable income was less than had been anticipated due to 
the incurrence of un-reimbursed medical expenses.

Because the appellant requested reinstatement of improved 
pension benefits on March 20, 1995, the initial annualization 
period for determining her entitlement extends from March 20, 
1995, to 12 months from the April 1, 1995, payment date, or 
March 31, 1996.  The initial annualization period is used for 
computing countable income based on the deduction of un-
reimbursed medical expenses, not the 1995 and 1996 calendar 
years.  Veterans' Benefits Administration Manual M21-1 
(Manual M21-1), Part IV, Chapter 16, Par. 16.04(b)(3).  

Recurring income, such as Social Security benefits, is 
counted as income from the first of the month after the month 
during which the recurring income is first received.  Manual 
M21-1, Part IV, Chapter 16, Par. 16.23(b).  Income received 
prior to the effective date of the reopened award is not, 
however, included as income in determining the appellant's 
countable income.  Manual M21-1, Part IV, Chapter 16, Par. 
16.23(f).  Deductible medical expenses paid during the 
initial period are deducted from total income for the first 
12 months of the award.  Manual M21-1, Part IV, Chapter 16, 
Par. 16.23(i).

The appellant's annual countable income for VA purposes for 
the initial period commencing March 20, 1995, is computed as 
follows:

	Social Security benefits of $796.00 per month for nine 
months--$7164.00
	Social Security benefits of $817.00 per month for three 
months--$2451.00

							Total income		    
$9615.00

She also timely submitted evidence of having had un-
reimbursed medical expenses in the amount of $4725.38 during 
the initial annualization period.  The un-reimbursed medical 
expenses, to the extent the expenses exceed five percent of 
the maximum annual pension rate of $5386.00, or $269.00, are 
deductible from the total income in determining the 
appellant's countable income for VA purposes.  The amount of 
$4456.08 is, therefore, deductible from the total income, 
resulting in countable income for VA purposes of $5158.92.

The appellant's entitlement to death pension benefits is 
determined by subtracting her annual income for VA purposes 
($5158.92) from the maximum annual pension rate for the 
initial month of entitlement.  Manual M21-1, Part IV, Chapter 
16, Par. 16.20.  As previously stated, the maximum annual 
pension rate effective in March 1995 was $5386.00.  Manual 
M21-1, Part I, Appendix B.  Because her countable income for 
VA purposes is $227.08 less than the maximum annual pension 
rate, she is entitled to death pension benefits for the 
initial annualization period from March 20, 1995, through 
March 31, 1996, subject to the laws and regulations 
pertaining to the payment of monetary benefits.



ORDER

The appeal to establish entitlement to improved death pension 
benefits for March 20, 1995, through March 31, 1996, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



